EXHIBIT 10.1
 
 
 
SENIOR SECURED CONVERTIBLE NOTE AND WARRANT PURCHASE AGREEMENT
 
Dated as of January 12, 2011
 
by and among
 
ZAP, a California corporation


 
and


 
China Electric Vehicle Corporation, a British Virgin Island company
 


 
 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
 
PAGE
SECTION I   Purchase and Sale of Securities
2
Section 1.1
Issuance of the Note and Warrant
2
Section 1.2
Purchase Price and Closing
2
Section 1.3
Reservation of Note and Warrant Shares
2
   
SECTION II   Representations and Warranties of Company
2
Section 2.1
Organization and Qualification
2
Section 2.2
Authorization; Enforcement; Validity
2
Section 2.3
Issuance of Securities
3
Section 2.4
No Conflicts
3
Section 2.5
Consents
3
Section 2.6
No General Solicitation; Placement Agent's Fees
4
Section 2.7
No Integrated Offering
4
Section 2.8
Application of Takeover Protections; Rights Agreement
4
Section 2.9
Dilutive Effect
4
Section 2.10
Application of Takeover Protections; Rights Agreement
4
Section 2.11
SEC Documents; Financial Statements
5
Section 2.12
Dilutive Effect
5
Section 2.13
Absence of Certain Changes
5
Section 2.14
No Undisclosed Events, Liabilities, Developments or Circumstances
5
Section 2.15
Conduct of Business; Regulatory Permits
6
Section 2.16
Foreign Corrupt Practices
6
Section 2.17
Sarbanes-Oxley Act
6
Section 2.18
Transactions With Affiliates
6
Section 2.19
Equity Capitalization
6
Section 2.20
Indebtedness and Other Contracts
7
Section 2.21
Absence of Litigation
7
Section 2.22
Insurance
8
Section 2.23
Employee Relations.
8
Section 2.24
Title
8
Section 2.25
Intellectual Property Rights
8
Section 2.26
Environmental Laws
9
Section 2.27
Subsidiary Rights
9
Section 2.28
Tax Status
9
Section 2.29
Internal Accounting Controls
9
Section 2.30
U.S. Real Property Holding Corporation
9
Section 2.31
Manipulation of Price
9
Section 2.32
Disclosure
10
   
SECTION III   Representations and Warranties of Investor
10
Section 3.1
Organization; Authority
10
Section 3.2
No Public Sale or Distribution
10
Section 3.3
Accredited Investor Status
10
Section 3.4
Reliance on Exemptions
10
Section 3.5
Information
10

 
 
i

--------------------------------------------------------------------------------

 
Section 3.6
No Governmental Review
11
Section 3.7
Transfer or Resale
11
Section 3.8
Legends
11
Section 3.9
Validity; Enforcement
12
Section 3.10
No Conflicts
12
   
SECTION IV   Covenants
12
Section 4.1
Form D and Blue Sky
12
Section 4.2
Reporting Status
13
Section 4.3
Use of Proceeds
13
Section 4.4
Financial Information
13
Section 4.5
Listing
13
Section 4.6
Fees
13
Section 4.7
Pledge of Securities
13
Section 4.8
Disclosure of Transaction
14
Section 4.9
Maintenance of Existence
14
Section 4.10
Payment of Obligations
14
Section 4.11
Maintenance of Properties
14
Section 4.12
Insurance
14
     
Investments
 
14
Section 4.13
Restricted Payments
15
Section 4.14
Additional Issuances of Securities
15
Section 4.15
Incurrence of Indebtedness
15
Section 4.16
Existence of Liens
15
Section 4.17
Payments on Other Indebtedness
15
Section 4.18
Reservation of Shares
15
Section 4.19
Conduct of Business
15
Section 4.20
Board Matters
15
Section 4.21
Other Corporate Matters
16
Section 4.22
Specific Covenants
16
Section 4.23
Financial Statements.
18
Section 4.24
Tax Payments.
18
Section 4.25
Register of the Note.
19
   
SECTION V   Conditions to Closing of the Investor
19
Section 5.1
Representations and Warranties
19
Section 5.2
Consents, Permits and Waivers
19
Section 5.3
Shareholder Approval
19
Section 5.4
Legal Requirements
19
Section 5.5
Proceedings and Documents
19
Section 5.6
Transaction Documents
19
Section 5.7
Governmental Approvals
20
Section 5.8
Corporate Documents
20
Section 5.9
Board Matters
20
   
SECTION VI   Conditions to Closing of the Company
20
Section 6.1
Representations and Warranties
20
Section 6.2
Consents, Permits and Waivers
20

 
 
ii

--------------------------------------------------------------------------------

 
Section 6.3
Legal Requirements
21
Section 6.4
Purchase Price
21
Section 6.5
Transaction Documents
21
   
SECTION VII    Definitions
21
   
SECTION VIII   Miscellaneous
24
Section 8.1
Governing Law; Jurisdiction
24
Section 8.2
Entire Agreement; Amendment
25
Section 8.3
Notices, etc
25
Section 8.4
Delays or Omissions
25
Section 8.5
Public Disclosure
26
Section 8.6
Titles; Subtitles
26
Section 8.7
Successors and Assigns
26
Section 8.8
No Third Party Beneficiaries
26
Section 8.9
Survival
26
Section 8.10
Counterparts
26
Section 8.11
Severability
26
Section 8.12
SPECIFIC PERFORMANCE
26
Section 8.13
Consents
26
Section 8.14
Construction of Agreement
26
Section 8.15
Variations of Pronouns
26



 
iii

--------------------------------------------------------------------------------

 
SENIOR SECURED CONVERTIBLE NOTE AND WARRANT PURCHASE AGREEMENT
 
This SENIOR SECURED CONVERTIBLE NOTE AND WARRANT PURCHASE AGREEMENT (as amended,
restated, modified or otherwise supplemented hereby and from time to time, this
“Agreement”) is entered into as of January 12, 2011, by and between ZAP, Inc. a
California corporation (the “Company”), and China Electric Vehicle Corporation,
a British Virgin Island company (the “Investor”).
 
 
RECITALS


A.           On July 2, 2010, the Company entered into an Equity Transfer
Agreement for the Purchase and Transfer of Certain Equity Interest in Zhejiang
Jonway Automobile Co., Ltd. with Jonway Group Co., Ltd. to acquire a 51%
interest (the “Jonway Shares”) in Zhejiang Jonway Autombile Co., Ltd., a limited
liability company of the People’s Republic of China, for $29,030,000 (the
“Acquisition Transaction”) , the closing of which is conditioned on, among other
things, the receipt of certain approvals, registrations and licenses from the
Ministry of Commerce of the People’s Republic of China, the Zhejiang
Administration of Industry and Commerce, and the local counterparts of these
entities and other relevant government authorities (“Governmental Approvals”).


B.           On July 9, 2010, the Company entered into a Securities Purchase
Agreement, by and between the Company and Cathaya Capital, L.P. (“Cathaya”),
pursuant to which, the Company sold the Cathaya 44,000,000 shares of Common
Stock of the Company in exchange for Eleven Million U.S. dollars ($11,000,000),
Ten Million U.S. dollars ($10,000,000) of which was delivered to Zhejiang Jonway
Autombile Co., Ltd. on behalf of the Company in partial satisfaction of the
Company’s obligations pursuant to the Acquisition Transaction and was deemed to
be payment to the Company pursuant to such Agreement (the “First Investment
Amount”).


C.           On the terms and subject to the conditions set forth herein, the
Investor is willing to purchase from the Company, and the Company is willing to
sell to the Investor, the Senior Secured Convertible Note in substantially the
form attached hereto as Exhibit A (the “Note”) in the aggregate principal amount
of Nineteen Million U.S. dollars ($19,000,0000), together with a related warrant
to acquire 20,000,000 shares of the Company’s Common Stock in substantially the
form attached hereto as Exhibit B (the “Warrant”).


D.           Contemporaneously with the execution and delivery of this
Agreement, the parties hereto are executing and delivering an Amended and
Restated Registration Rights Agreement, substantially in the form attached
hereto as Exhibit C (the “Amended and Restated Registration Rights Agreement”),
for the purpose of amending the prior Registration Rights Agreement, dated as of
August 6, 2009, entered into between the Company and the parties listed therein
and pursuant to which the Company has agreed to provide certain registration
rights with respect to Note Shares and the Warrant Shares (each as defined
below) and other securities under the Securities Act and the rules and
regulations promulgated thereunder, and applicable state securities laws.
 
E.           Contemporaneously with the execution and delivery of this
Agreement, the parties hereto are executing and delivering an Amended and
Restated Voting Agreement, substantially in the form attached hereto as Exhibit
D (the “Amended and Restated Voting Agreement”), for the purpose of amending the
prior Voting Agreement, dated as of August 6, 2009, entered into between the
Company and the parties listed therein and setting forth the terms and
conditions pursuant to which the Investor and the parties to the prior Voting
Agreement shall vote their shares of the Company's voting stock in favor of
certain designees to the Company's Board.
 
 
 

--------------------------------------------------------------------------------

 
AGREEMENT


NOW THEREFORE, in consideration of the foregoing, and the representations,
warranties, and conditions set forth below, the parties hereto, intending to be
legally bound, hereby agree as follows:
 
SECTION 1
 
Purchase and Sale of Securities
 
Section 1.1 Issuance of the Note and Warrant.  Upon the following terms and
conditions, the Company shall issue and sell to the Investor, and the Investor
shall purchase from the Company: (a) the Note, which may be convertible into
Common Stock of the Company on the terms set forth therein (the “Note Shares”)
and (b) the Warrant.  The Company and the Investor are executing and delivering
this Agreement in accordance with and in reliance upon the exemption from
securities registration afforded by Section 4(2) of the Securities Act and the
rules and regulations promulgated thereunder, including Regulation D
(“Regulation D”), and/or upon such other exemption from the registration
requirements of the Securities Act as may be available with respect to any or
all of the investments to be made hereunder.
 
Section 1.2 Purchase Price and Closing.  The sale and purchase of the Note and
Warrant shall take place at a closing (the “Closing”) to be held at such place
and time as the Company and the Investor may determine (the “Closing Date”).  At
the Closing, the Company will deliver to the Investor a Note in the principal
amount set forth opposite such Investor’s name on Schedule I, the Warrant, and
the Investor will deliver the Purchase Price set forth opposite such Investor’s
name on Schedule I (the “Purchase Price”).  The Note and Warrant will be
registered in the Investor's name in the Company's records.
 
Section 1.3 Reservation of Note and Warrant Shares.  The Company has authorized
and has reserved and covenants to continue to reserve a number of its authorized
but unissued shares of Common Stock equal to the aggregate number of shares of
Common Stock necessary to permit the conversion of the Note and the exercise of
the Warrant, so long as the Note or the Warrant are outstanding.  Any shares of
Common Stock issuable upon exercise of the Warrant (and such shares when issued)
are herein referred to as the “Warrant Shares”.  The Note, the Note Shares, the
Warrant and the Warrant Shares are sometimes collectively, individually, or in
some combination thereof, referred to herein as the “Securities”.
 
 
SECTION 2
 
Representations and Warranties of Company
 
The Company hereby represents and warrants that:
 
Section 2.1 Organization and Qualification.  The Company and its Subsidiaries
are entities duly organized and validly existing in good standing under the laws
of the jurisdiction in which they are formed, and have the requisite power and
authorization to own their properties and to carry on their business as now
being conducted.  Each of the Company and its Subsidiaries is duly qualified as
a foreign entity to do business and is in good standing in every jurisdiction in
which its ownership of property or the nature of the business conducted by it
makes such qualification necessary, except to the extent that the failure to be
so qualified or be in good standing would not have a Material Adverse
Effect.  The Company has no Subsidiaries except as set forth on Schedule 2.1.
 
Section 2.2 Authorization; Enforcement; Validity.  The Company has the requisite
corporate power and authority to enter into and perform its obligations under
each Transaction Document and to issue the Securities in accordance with the
terms hereof and thereof.  The execution and delivery of the Transaction
Documents by the Company and the consummation by the Company of the transactions
 
 
2

--------------------------------------------------------------------------------

 
contemplated hereby and thereby, including, without limitation, the issuance of
the Note and the Warrant, the reservation for issuance and the issuance of the
Note Shares issuable upon conversion of the Note, the reservation for issuance
and issuance of the Warrant Shares issuable upon exercise of the Warrant, and
the granting of a security interest in the Collateral (as defined in the
Security Agreement) have been duly authorized by the Company's Board (the
“Board”) and (other than (i) the filing of appropriate UCC financing statements
with the appropriate states and other authorities pursuant to the Security
Agreement, and (ii) the filing with the Securities and Exchange Commission (the
“SEC”) of one or more registration statements in accordance with the
requirements of the Amended and Restated Registration Rights Agreement) no
further filing, consent, or authorization is required by the Company, the Board
or its shareholders.  This Agreement and the other Transaction Documents of even
date herewith have been duly executed and delivered by the Company, and
constitute the legal, valid and binding obligations of the Company, enforceable
against the Company in accordance with their respective terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of applicable creditors'
rights and remedies.
 
Section 2.3 Issuance of Securities.  The issuance of the Note and the Warrant is
duly authorized and upon issuance of the Note and the Warrant in accordance with
the terms of the Transaction Documents, they shall be free from all taxes, liens
and charges with respect to the issue thereof.  As of the Closing, a number of
shares of Common Stock shall have been duly authorized and reserved for issuance
which equals the maximum number of shares of Common Stock issuable upon
conversion of the Note and upon exercise of the Warrant.  Upon conversion in
accordance with the Note or exercise in accordance with the Warrant, as the case
may be, the Note Shares and the Warrant Shares, respectively, will be validly
issued, fully paid and nonassessable and free from all preemptive or similar
rights, and upon issuance of the Note Shares and Warrant Shares, respectively,
in accordance with the terms of the Transaction Documents, they shall be free
from all taxes, liens and charges with respect to the issue thereof, with the
holders being entitled to all rights accorded to a holder of Common Stock.  The
offer and issuance by the Company of the Securities is exempt from registration
under the Securities Act.
 
Section 2.4 No Conflicts.  The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby (including, without limitation, the
issuance of the Note and Warrant, the granting of a security interest in the
Collateral and reservation for issuance and issuance of the Note Shares and the
Warrant Shares) will not (i) result in a violation of the Articles of
Incorporation (as defined in Section 2.19) of the Company, any capital stock of
the Company or Bylaws (as defined in Section 2.19) of the Company or any of its
Subsidiaries or (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which the Company or any of its
Subsidiaries is a party or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws and regulations and the rules and regulations of the OTC Bulletin Board
(the “Principal Market”)) applicable to the Company or any of its Subsidiaries
or by which any property or asset of the Company or any of its Subsidiaries is
bound or affected.
 
Section 2.5 Consents.  Except as set forth on Schedule 2.5, the Company is not
required to obtain any consent, authorization or order of, or make any filing or
registration with, any court, governmental agency or any regulatory or
self-regulatory agency or any other Person in order for it to execute, deliver
or perform any of its obligations under or contemplated by the Transaction
Documents, in each case in accordance with the terms hereof or thereof.  All
consents, authorizations, orders, filings and registrations which the Company is
required to obtain pursuant to the preceding sentence have been obtained or
effected on or prior to the Closing Date, and the Company and its Subsidiaries
are unaware of
 
 
3

--------------------------------------------------------------------------------

 
any facts or circumstances which might prevent the Company from obtaining or
effecting any of the registration, application or filings pursuant to the
preceding sentence.  The Company is not in violation of the listing requirements
of the Principal Market and has no knowledge of any facts which would reasonably
lead to delisting or suspension of the Common Stock in the foreseeable future.
 
Section 2.6 No General Solicitation; Placement Agent's Fees.  Neither the
Company, nor any of its affiliates, nor any Person acting on its or their
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D) in connection with the offer or sale of the
Note and Warrant.  The Company shall be responsible for the payment of any
placement agent's fees, financial advisory fees, or brokers' commissions (other
than, in each case, for persons engaged by any Investor or its investment
advisor) relating to or arising out of the transactions contemplated
hereby.  The Company shall pay, and hold the Investor harmless against, any
liability, loss or expense (including, without limitation, attorney's fees and
out-of-pocket expenses) arising in connection with any such claim.  The Company
has not engaged any placement agent or other agent in connection with the sale
of the Note and Warrant.
 
Section 2.7 No Integrated Offering.  None of the Company, its Subsidiaries, any
of their affiliates, and any Person acting on their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would require registration of any of
the Securities under the Securities Act or cause this offering of the Note and
Warrant to be integrated with prior offerings by the Company for purposes of the
Securities Act or any applicable shareholder approval provisions, including,
without limitation, under the rules and regulations of any exchange or automated
quotation system on which any of the securities of the Company are listed or
designated.  None of the Company, its Subsidiaries, their affiliates and any
Person acting on their behalf will take any action or steps referred to in the
preceding sentence that would require registration of any of the Securities
under the Securities Act or cause the offering of the Note and Warrant to be
integrated with other offerings.
 
Section 2.8 Application of Takeover Protections; Rights Agreement.  The Company
and the Board have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Articles of Incorporation or the laws of the
jurisdiction of its formation which is or could become applicable to any
Investor as a result of the transactions contemplated by this Agreement,
including, without limitation, the Company's issuance of the Note and Warrant
and the Investor's ownership of the Note and Warrant.
 
Section 2.9 Dilutive Effect.  The Company understands and acknowledges that its
obligation to issue the Note Shares upon conversion of the Note in accordance
with this Agreement and the Note and its obligation to issue the Warrant Shares
upon exercise of the Warrant in accordance with this Agreement and the Warrant
is, in each case, absolute and unconditional regardless of the dilutive effect
that such issuance may have on the ownership interests of other shareholders of
the Company, subject to the provisions of the Transaction Documents and
applicable law.
 
Section 2.10 Application of Takeover Protections; Rights Agreement.  The Company
and the Board have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Articles of Incorporation or the laws of the
jurisdiction of its formation which is or could become applicable to any
Investor as a result of the transactions contemplated by this Agreement,
including, without limitation, the Company's issuance of the Securities and the
Investor's ownership of the Securities.
 
 
4

--------------------------------------------------------------------------------

 
Section 2.11 SEC Documents; Financial Statements.  During the two (2) years
prior to the date hereof, the Company has filed all reports, schedules, forms,
statements and other documents required to be filed by it with the SEC pursuant
to the reporting requirements of the 1934 Act (all of the foregoing filed prior
to the date hereof and all exhibits included therein and financial statements,
notes and schedules thereto and documents incorporated by reference therein
being hereinafter referred to as the “SEC Documents”).  The Company has
delivered to the Investor or its representatives true, correct and complete
copies of each of the SEC Documents not available on the EDGAR system that have
been requested by the Investor.  As of their respective dates, the SEC Documents
complied in all material respects with the requirements of the 1934 Act and the
rules and regulations of the SEC promulgated thereunder applicable to the SEC
Documents, and none of the SEC Documents, at the time they were filed with the
SEC, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.  As of their respective dates, the financial statements of
the Company included in the SEC Documents complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto as in effect as of the time of
filing.  Such financial statements have been prepared in accordance with
generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments).  No other
information provided by or on behalf of the Company to the Investor which is not
included in the SEC Documents contains any untrue statement of a material fact
or omits to state any material fact necessary in order to make the statements
therein, in the light of the circumstance under which they are or were made, not
misleading.
 
Section 2.12 Dilutive Effect.  The Company understands and acknowledges that its
obligation to issue Company shares upon conversion of the Note in accordance
with this Agreement and the Note is absolute and unconditional regardless of the
dilutive effect that such issuance may have on the ownership interests of other
shareholders of the Company, subject to the provisions of the Transaction
Documents and applicable law.
 
Section 2.13 Absence of Certain Changes.  Except as disclosed in Schedule 2.11
or in the SEC Documents listed in Schedule 2.11, since December 31, 2010, there
has been no material adverse change and no material adverse development in the
business, properties, operations, condition (financial or otherwise), results of
operations or prospects of the Company or its Subsidiaries.  Except as disclosed
in Schedule 2.11 or in the SEC Documents listed in Schedule 2.11, since December
31, 2010, the Company has not (i) declared or paid any dividends, (ii) as of the
date hereof, sold any assets, individually or in the aggregate, in excess of
$100,000 outside of the ordinary course of business or (iii) as of the date
hereof, had capital expenditures, individually or in the aggregate, in excess of
$100,000.  The Company has not taken any steps to seek protection pursuant to
any bankruptcy law nor does the Company have any knowledge or reason to believe
that its creditors intend to initiate involuntary bankruptcy proceedings or any
actual knowledge of any fact which would reasonably lead a creditor to do
so.  The Company is not as of the date hereof, and after giving effect to the
transactions contemplated hereby to occur at the Closing, will not be Insolvent
(as defined below).
 
Section 2.14 No Undisclosed Events, Liabilities, Developments or
Circumstances.  Except as set forth on Schedule 2.12, no event, liability,
development or circumstance has occurred or exists, or is contemplated to occur
with respect to the Company or its Subsidiaries or their respective business,
properties, prospects, operations or financial condition, that would be required
to be disclosed by the Company under applicable securities laws on a
registration statement on Form S-1 filed with the SEC relating to an issuance
and sale by the Company of its Common Stock and which has not been publicly
announced.
 
 
5

--------------------------------------------------------------------------------

 
Section 2.15 Conduct of Business; Regulatory Permits.  Neither the Company nor
its Subsidiaries is in violation of any term of or in default under its Charter
Documents.  Neither the Company nor any of its Subsidiaries is in violation of
any judgment, decree or order or any statute, ordinance, rule or regulation
applicable to the Company or its Subsidiaries, and neither the Company nor any
of its Subsidiaries will conduct its business in violation of any of the
foregoing.  Without limiting the generality of the foregoing, the Company is not
in violation of any of the rules, regulations or requirements of the Principal
Market and has no knowledge of any facts or circumstances which would reasonably
lead to delisting or suspension of the Common Stock by the Principal Market in
the foreseeable future.  Since November 1, 2006, (i) the Common Stock has been
designated for quotation on the Principal Market, (ii) trading in the Common
Stock has not been suspended by the SEC or the Principal Market and (iii) the
Company has received no communication, written or oral, from the SEC or the
Principal Market regarding the suspension or delisting of the Common Stock from
the Principal Market.  The Company and its Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate regulatory
authorities necessary to conduct their respective businesses, and neither the
Company nor any such Subsidiary has received any notice of proceedings relating
to the revocation or modification of any such certificate, authorization or
permit.
 
Section 2.16 Foreign Corrupt Practices.  Neither the Company, nor any of its
Subsidiaries, nor any director, officer, agent, employee or other Person acting
on behalf of the Company or any of its Subsidiaries has, in the course of its
actions for, or on behalf of, the Company (i) used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expenses relating
to political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds; (iii)
violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, as amended; or (iv) made any unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment to any foreign or
domestic government official or employee.
 
Section 2.17 Sarbanes-Oxley Act.  The Company is in compliance with any and all
applicable requirements of the Sarbanes-Oxley Act of 2002 that are effective as
of the date hereof, and any and all applicable rules and regulations promulgated
by the SEC thereunder that are effective as of the date hereof.
 
Section 2.18 Transactions With Affiliates.  Except as set forth in the SEC
Documents and other than the grant of stock options disclosed on Schedule 2.18,
none of the officers, directors or employees of the Company is presently a party
to any transaction with the Company or any of its Subsidiaries that would
require disclosure pursuant to Item 404 of Regulation S-K promulgated under the
Securities Act (other than for ordinary course services as employees, officers
or directors), including any contract, agreement or other arrangement providing
for the furnishing of services to or by, providing for rental of real or
personal property to or from, or otherwise requiring payments to or from any
such officer, director or employee or, to the knowledge of the Company, any
corporation, partnership, trust or other entity in which any such officer,
director, or employee has a substantial interest or is an officer, director,
trustee or partner.
 
Section 2.19 Equity Capitalization.  As of the date hereof, the authorized
capital stock of the Company consists of (i) 400,000,000 shares of Common Stock,
of which 211,824,689 shares were issued and outstanding as of December 30, 2010
(the “Capitalization Date”), 25,847,669 shares were subject to outstanding
options granted pursuant to the Company's stock option and purchase plans as of
the Capitalization Date and 67,618,391 shares are reserved for issuance pursuant
to securities exercisable
 
 
6

--------------------------------------------------------------------------------

 
or exchangeable for, or convertible into, shares of Common Stock as of the
Capitalization Date and (ii) 50,000,000 shares of preferred stock, no par value,
of which as of the date hereof, none are issued and outstanding.  All of such
outstanding shares have been, or upon issuance will be, validly issued and are
fully paid and nonassessable.  Except as set forth in the SEC Documents or as
disclosed in Schedule 2.19: (i) none of the Company's share capital is subject
to preemptive rights or any other similar rights or any liens or encumbrances
suffered or permitted by the Company; (ii) there are no outstanding options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, or exercisable
or exchangeable for, any share capital of the Company or any of its
Subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its Subsidiaries is or may become bound to issue
additional share capital of the Company or any of its Subsidiaries or options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, or exercisable
or exchangeable for, any share capital of the Company or any of its
Subsidiaries; (iii) there are no outstanding debt securities, notes, credit
agreements, credit facilities or other agreements, documents or instruments
evidencing Indebtedness of the Company or any of its Subsidiaries or by which
the Company or any of its Subsidiaries is or may become bound; (iv) there are no
Liens existing on or against any property of the Company or any of its
subsidiaries; (v) there are no agreements or arrangements under which the
Company or any of its Subsidiaries is obligated to register the sale of any of
their securities under the Securities Act (except the Amended and Restated
Registration Rights Agreement); (vi) there are no outstanding securities or
instruments of the Company or any of its Subsidiaries which contain any
redemption or similar provisions, and there are no contracts, commitments,
understandings or arrangements by which the Company or any of its Subsidiaries
is or may become bound to redeem a security of the Company or any of its
Subsidiaries; (vii) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Note and Warrant; (viii) the Company does not have any stock appreciation
rights or “phantom stock” plans or agreements or any similar plan or agreement;
and (ix) the Company and its Subsidiaries have no liabilities or obligations
required to be disclosed in the SEC Documents but not so disclosed in the SEC
Documents.  The Company has furnished to the Investor true, correct and complete
copies of the Company's Amended and Restated Articles of Incorporation, as
amended and as in effect on the date hereof (the “Articles of Incorporation”),
and the Company's Bylaws, as amended and as in effect on the date hereof (the
“Bylaws”), and the terms of all securities convertible into, or exercisable or
exchangeable for, shares of Common Stock and the material rights of the holders
thereof in respect thereto.
 
Section 2.20 Indebtedness and Other Contracts.  Except as set forth in the SEC
Documents or as disclosed in Schedule 2.20, neither the Company nor any of its
Subsidiaries (i) is a party to or has any obligation with respect to any
outstanding Indebtedness, (ii) is a party to any contract, agreement or
instrument, the violation of which, or default under which, by the other
party(ies) to such contract, agreement or instrument would result in a Material
Adverse Effect, (iii) is in violation of any term of or in default under any
contract, agreement or instrument relating to any Indebtedness, or (iv) is a
party to any contract, agreement or instrument relating to any Indebtedness, the
performance of which, in the judgment of the Company's officers, has or is
expected to have a Material Adverse Effect.  Schedule 2.18 provides a detailed
description of the material terms of any such outstanding Indebtedness.
 
Section 2.21 Absence of Litigation.  Except as set forth in the SEC Documents,
there is no action, suit, proceeding, inquiry or investigation before or by the
Principal Market, any court, public board, government agency, self-regulatory
organization or body pending or, to the knowledge of the Company, threatened
against or affecting the Company, the Common Stock or any of the Company's
Subsidiaries or any of the Company's or the Company's Subsidiaries' officers or
directors in their capacities as such, that could, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.
 
 
7

--------------------------------------------------------------------------------

 
Section 2.22 Insurance.  The Company and each of its Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company believes to be prudent and
customary in the businesses in which the Company and its Subsidiaries are
engaged.  Neither the Company nor any such Subsidiary has been refused any
insurance coverage sought or applied for and neither the Company nor any such
Subsidiary has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a Material Adverse Effect.
 
Section 2.23 Employee Relations.
 
(a) Except as set forth in the SEC Documents or as disclosed on Schedule 2.21,
neither the Company nor any of its Subsidiaries is a party to any collective
bargaining agreement or employs any member of a union.  The Company and its
Subsidiaries believe that their relations with their employees are good.  No
executive officer of the Company (as defined in Rule 501(f) of the Securities
Act) has notified the Company that such officer intends to leave the Company or
otherwise terminate such officer's employment with the Company.  No executive
officer of the Company, to the knowledge of the Company, is, or is now expected
to be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement,
non-competition agreement, or any other contract or agreement or any restrictive
covenant, and the continued employment of each such executive officer does not
subject the Company or any of its Subsidiaries to any liability with respect to
any of the foregoing matters.
 
(b) The Company and its Subsidiaries are in compliance with all federal, state,
local and foreign laws and regulations respecting labor, employment and
employment practices and benefits, terms and conditions of employment and wages
and hours.
 
Section 2.24 Title.  Except as set forth in the SEC Documents or as disclosed on
Schedule 2.22, the Company and its Subsidiaries have good and marketable title
in fee simple to all real property and good and marketable title to all personal
property owned by them which is material to the business of the Company and its
Subsidiaries, in each case free and clear of all Liens (other than Permitted
Liens) or other encumbrances and defects except such as do not materially affect
the value of such property and do not interfere with the use made and proposed
to be made of such property by the Company and any of its Subsidiaries.  Any
real property and facilities held under lease by the Company and any of its
Subsidiaries are held by them under valid, subsisting and enforceable leases
with such exceptions as are not material and do not interfere with the use made
and proposed to be made of such property and buildings by the Company and its
Subsidiaries.
 
Section 2.25 Intellectual Property Rights.  The Company and its Subsidiaries own
or possess adequate rights or licenses to use all trademarks, trade names,
service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and other intellectual property rights
(“Intellectual Property Rights”) necessary to conduct their respective
businesses as now conducted.  Except as set forth in the SEC Documents or as
disclosed in Schedule 2.25, none of the Company's Intellectual Property Rights
have expired or terminated, or are expected to expire or terminate, within three
years from the date of this Agreement.  The Company does not have any knowledge
of any infringement by the Company or its Subsidiaries of Intellectual Property
Rights of others.  There is no claim, action or proceeding being made or
brought, or to the knowledge of the Company, being threatened, against the
Company or its Subsidiaries regarding its Intellectual Property Rights.  The
Company is unaware of any facts or circumstances which might give rise to any of
the foregoing infringements or claims, actions or proceedings.  The Company and
its Subsidiaries have taken reasonable security measures to protect the secrecy,
confidentiality and value of all of their intellectual properties.
 
 
8

--------------------------------------------------------------------------------

 
Section 2.26 Environmental Laws.  Except as set forth in the SEC Documents, the
Company and its Subsidiaries (i) are in compliance with any and all
Environmental Laws (as hereinafter defined), (ii) have received all permits,
licenses or other approvals required of them under applicable Environmental Laws
to conduct their respective businesses and (iii) are in compliance with all
terms and conditions of any such permit, license or approval.  The term
“Environmental Laws” means all federal, state, local or foreign laws relating to
pollution or protection of human health or the environment (including, without
limitation, ambient air, surface water, groundwater, land surface or subsurface
strata), including, without limitation, laws relating to emissions, discharges,
releases or threatened releases of chemicals, pollutants, contaminants, or toxic
or hazardous substances or wastes (collectively, “Hazardous Materials”) into the
environment, or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Hazardous Materials,
as well as all authorizations, codes, decrees, demands or demand letters,
injunctions, judgments, licenses, notices or notice letters, orders, permits,
plans or regulations issued, entered, promulgated or approved thereunder.
 
Section 2.27 Subsidiary Rights.  Except as set forth in the SEC Documents or as
disclosed in Schedule 2.27, the Company or one of its Subsidiaries has the
unrestricted right to vote, and (subject to limitations imposed by applicable
law) to receive dividends and distributions on, all capital securities of its
Subsidiaries as owned by the Company or such Subsidiary.
 
Section 2.28 Tax Status.  The Company and each of its Subsidiaries (i) has made
or filed all foreign, federal and state income and all other tax returns,
reports and declarations required by any jurisdiction to which it is subject,
(ii) has paid all taxes and other governmental assessments and charges that are
material in amount, shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith and (iii) has set aside
on its books provision adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations apply
or otherwise payable in respect of the taxable periods covered by such
returns.  There are no unpaid taxes in any material amount claimed to be due by
the taxing authority of any jurisdiction, and the officers of the Company know
of no basis for any such claim.
 
Section 2.29 Internal Accounting Controls. The Company and each of its
Subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management's general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain asset
and liability accountability, (iii) access to assets or incurrence of
liabilities is permitted only in accordance with management's general or
specific authorization and (iv) the recorded accountability for assets and
liabilities is compared with the existing assets and liabilities at reasonable
intervals and appropriate action is taken with respect to any differences.
 
Section 2.30 U.S. Real Property Holding Corporation.  The Company is not, nor
has ever been, a U.S. real property holding corporation within the meaning of
Section 897 of the Internal Revenue Code of 1986, as amended, and the Company
shall so certify upon Investor's request.
 
Section 2.31 Manipulation of Price.  The Company has not, and to its knowledge
no one acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any person any compensation for soliciting another to purchase any other
securities of the Company.
 
 
9

--------------------------------------------------------------------------------

 
Section 2.32 Disclosure.  The Company understands and confirms that the Investor
will rely on the foregoing representations in effecting transactions in
securities of the Company.  All disclosure provided to the Investor regarding
the Company, its business and the transactions contemplated hereby, including
the Schedules to this Agreement, furnished by or on behalf of the Company is
true and correct and does not contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements made
therein, in the light of the circumstances under which they were made, not
misleading.  Each press release issued by the Company during the twelve (12)
months preceding the date of this Agreement which contained results of
operations or financial condition information of the Company for a completed
quarterly or annual fiscal period did not, at the time of release, contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they are made, not misleading.  No event
or circumstance has occurred or information exists with respect to the Company
or any of its Subsidiaries or its or their business, properties, prospects,
operations or financial conditions, which, under applicable law, rule or
regulation, requires public disclosure or announcement by the Company but which
has not been so publicly announced or disclosed.
 
 
SECTION 3
 
Representations and Warranties of Investor
 
Investor hereby represents and warrants that:
 
Section 3.1 Organization; Authority.  The Investor is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with the requisite power and authority to enter into and to
consummate the transactions contemplated by the Transaction Documents and
otherwise to carry out its obligations hereunder and thereunder.
 
Section 3.2 No Public Sale or Distribution.  The Investor is (i) acquiring the
Note and Warrant and (ii) upon conversion of the Note, may acquire the Note
Shares, and upon exercise of the Warrant, will acquire the Warrant Shares, for
its own account and not with a view towards, or for resale in connection with,
the public sale or distribution thereof, except pursuant to sales registered or
exempted under the Securities Act; provided, however, that by making the
representations herein, the Investor does not agree to hold any of the
Securities for any minimum or other specific term and reserves the right to
dispose of the Securities at any time in accordance with or pursuant to a
registration statement or an exemption under the Securities Act.  The Investor
is acquiring the Securities hereunder in the ordinary course of its
business.  The Investor does not presently have any agreement or understanding,
directly or indirectly, with any Person to distribute any of the Securities.
 
Section 3.3 Accredited Investor Status.  At the time the Investor was offered
the Securities, it was, and as of the date hereof, it is an “accredited
investor” as that term is defined in Rule 501(a) of Regulation D.
 
Section 3.4 Reliance on Exemptions.  The Investor understands that the
Securities are being offered and sold to it in reliance on specific exemptions
from the registration requirements of United States federal and state securities
laws and that the Company is relying in part upon the truth and accuracy of, and
the Investor's compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Investor set forth herein in order to
determine the availability of such exemptions and the eligibility of the
Investor to acquire the Securities.
 
Section 3.5 Information.  The Investor and its advisors, if any, have been
furnished with all materials relating to the business, finances and operations
of the Company and materials relating to the offer and sale of the Securities
which have been requested by the Investor.  The Investor and its advisors,
 
 
10

--------------------------------------------------------------------------------

 
 if any, have been afforded the opportunity to ask questions of the
Company.  Neither such inquiries nor any other due diligence investigations
conducted by the Investor or its advisors, if any, or its representatives shall
modify, amend or affect the Investor's right to rely on the Company's
representations and warranties contained herein.  The Investor understands that
its investment in the Securities involves a high degree of risk.  The Investor
has sought such accounting, legal and tax advice as it has considered necessary
to make an informed investment decision with respect to its acquisition of the
Securities.
 
Section 3.6 No Governmental Review.  The Investor understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.
 
Section 3.7 Transfer or Resale.  The Investor understands that except as
provided in the Amended and Restated Registration Rights Agreement: (i) the
Securities have not been and are not being registered under the Securities Act
or any state securities laws, and may not be offered for sale, sold, assigned or
transferred unless (A) subsequently registered thereunder, (B) the Investor
shall have delivered to the Company an opinion of counsel, selected by the
Investor and reasonably acceptable to the Company, the form and substance of
which shall be reasonably satisfactory to the Company, to the effect that such
Securities to be sold, assigned or transferred may be sold, assigned or
transferred pursuant to an exemption from such registration, or (C) the Investor
provides the Company with reasonable assurance that such Securities can be sold,
assigned or transferred pursuant to Rule 144 or Rule 144A promulgated under the
Securities Act, as amended, (or a successor rule thereto) (collectively, “Rule
144”); (ii) any sale of the Securities made in reliance on Rule 144 may be made
only in accordance with the terms of Rule 144 and further, if Rule 144 is not
applicable, any resale of the Securities under circumstances in which the seller
(or the Person through whom the sale is made) may be deemed to be an underwriter
(as that term is defined in the Securities Act) may require compliance with some
other exemption under the Securities Act or the rules and regulations of the SEC
thereunder; and (iii) neither the Company nor any other Person is under any
obligation to register the Securities under the Securities Act or any state
securities laws or to comply with the terms and conditions of any exemption
thereunder.
 
Section 3.8 Legends.  The Investor understands that the certificates or other
instruments representing the Note and the Warrant and, until such time as the
resale of the Note Shares and the Warrant Shares have been registered under the
Securities Act as contemplated by the Amended and Restated Registration Rights
Agreement, the stock certificates representing the Note Shares and the Warrant
Shares, except as set forth below, shall bear any legend as required by the
“blue sky” laws of any state and a restrictive legend in substantially the
following form (and a stop-transfer order may be placed against transfer of such
stock certificates, certificates or other instruments):
 
NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS DOCUMENT NOR
THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE OR EXERCISABLE HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS
NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE
144A UNDER SAID ACT.  
 
 
11

--------------------------------------------------------------------------------

 
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED TO AN “ACCREDITED
INVESTOR” (AS SUCH TERM IS DEFINED IN THE RULES AND REGULATIONS PROMULGATED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED) IN CONNECTION WITH A BONA FIDE
MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.
 
The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Securities upon which it is
stamped, if, unless otherwise required by state securities laws, (i) such
securities are sold pursuant to an effective registration statement covering the
resale of such Securities under the Securities Act, or (ii) in connection with a
sale, assignment or other transfer, such holder provides the Company with an
opinion of counsel, selected by the Investor and reasonably acceptable to the
Company, the form and substance of which shall be reasonably satisfactory to the
Company, to the effect that such sale, assignment or transfer of the Securities
may be made without registration under the applicable requirements of the
Securities Act and that such Securities are no longer restricted securties.
 
Section 3.9 Validity; Enforcement.  This Agreement, the Amended and Restated
Registration Rights Agreement, the Amended and Restated Voting Agreement, and
the Security Agreement to which the Investor is a party have been duly and
validly authorized by all necessary action on the part of the Investor, executed
and delivered on behalf of the Investor and shall constitute the legal, valid
and binding obligations of the Investor enforceable against the Investor in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors' rights and
remedies.
 
Section 3.10 No Conflicts.  The execution, delivery and performance by the
Investor of this Agreement and the other Transaction Documents to which the
Investor is a party and the consummation by the Investor of the transactions
contemplated hereby and thereby will not (i) result in a violation of the
organizational documents of the Investor or (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Investor is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment  or decree (including federal and state securities
laws) applicable to the Investor, except in the case of clauses (ii) and (iii)
above, for such conflicts, defaults, rights or violations which would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the ability of the Investor to perform its obligations
hereunder.
 
SECTION 4
Covenants
Section 4.1 Form D and Blue Sky.  The Company agrees to file a Form D with
respect to the Securities as required under Regulation D and to provide a copy
thereof to the Investor promptly after such filing.  The Company shall, on or
before the Closing Date, take such action as the Company shall reasonably
determine is necessary in order to obtain an exemption for or to qualify the
Securities for sale to the Investor at the Closing pursuant to this Agreement
under applicable securities or “Blue Sky” laws of the states of the United
States (or to obtain an exemption from such qualification), and shall provide
evidence of any such action so taken to the Investor on or prior to the Closing
Date.  The Company shall make all filings and reports relating to the offer and
sale of the Securities required under applicable securities or “Blue Sky” laws
of the states of the United States following the Closing Date.
 
 
12

--------------------------------------------------------------------------------

 
Section 4.2 Reporting Status.  Until the date on which the Investor shall have
sold all the Note Shares and the Warrant Shares and neither the Note nor the
Warrant are outstanding (the “Reporting Period”), the Company shall (i) file
with the SEC within the time periods prescribed by its rules and regulations,
and (ii) furnish to the Investor within 15 days after the date on which the
Company would be required to file the same with the SEC pursuant to its rules
and regulations, all quarterly and annual financial information (without
exhibits) required to be contained in a filing with the SEC on Forms 10-Q and
10-K, including a “Management's Discussion and Analysis of Financial Condition
and Results of Operations” and, with respect to the annual consolidated
financial statements only, a report thereon by the Company's independent
auditors.  The Company shall not be required to file any report or other
information with the SEC if the SEC does not permit such filing, although such
reports or other information will be required to be furnished to the
Investor.  In addition, the Company will furnish to Investor, beneficial owners
of the Note or the Warrant and prospective purchasers of the Note, the Warrant,
the Note Shares or the Warrant Shares, upon their request, the information
required to be delivered pursuant to Rule 144A(d)(4) of the Securities Act.
 
Section 4.3 Use of Proceeds.  The Company will use the proceeds from the sale of
the Notes solely and exclusively in satisfaction of the Company’s obligations
under the Acquisition Transaction.
 
Section 4.4 Financial Information.  The Company agrees to send the following to
each Investor during the Reporting Period (i) unless the following are filed
with the SEC through EDGAR and are available to the public through the EDGAR
system, within one (1) business day after the filing thereof with the SEC, a
copy of its Annual Reports on Form 10-K or 10-KSB, any interim reports or any
consolidated balance sheets, income statements, shareholders' equity statements
and/or cash flow statements for any period other than annual, any Current
Reports on Form 8-K and any registration statements (other than on Form S-8) or
amendments filed pursuant to the Securities Act, (ii) on the same day as the
release thereof, copies of all press releases issued by the Company or any of
its Subsidiaries via electronic mail, and (iii) copies of any notices and other
information made available or given to the shareholders of the Company
generally, contemporaneously with the making available or giving thereof to the
shareholders.
 
Section 4.5 Listing.  The Company shall promptly secure the listing of all of
the Registrable Securities (as defined in the Amended and Restated Registration
Rights Agreement) upon each national securities exchange and automated quotation
system, if any, upon which the Common Stock is then listed (subject to official
notice of issuance) and shall maintain such listing of all Registrable
Securities from time to time issuable under the terms of the Transaction
Documents, as set forth in the Amended and Restated Registration Rights
Agreement.  The Company shall use its best efforts to maintain the Common
Stocks' authorization for quotation on the Principal Market.  Neither the
Company nor any of its Subsidiaries shall take any action which would be
reasonably expected to result in the delisting or suspension of the Common Stock
on the Principal Market.  The Company shall pay all fees and expenses in
connection with satisfying its obligations under this Section 4.5.
 
Section 4.6 Fees.  Within one month from the Closing, the Company shall pay the
reasonable legal fees and expenses incurred by the Company and the Investor in
connection with this Agreement and the Transaction Documents by wire directly to
Hogan Lovells US LLP and shall pay up to $20,000 of legal fees and expenses
incurred by Investor in connection with their fund formation directly to
Gunderson Dettmer Stough Villeneuve Franklin & Hachigian, LLP.
 
Section 4.7 Pledge of Securities.  The Company acknowledges and agrees that the
Securities may be pledged by the Investor in connection with a bona fide margin
agreement or other loan or financing arrangement that is secured by the
Securities.  The pledge of Securities shall not be deemed to be a transfer, sale
or assignment of the Securities hereunder, and the Investor shall not be
required to
 
 
13

--------------------------------------------------------------------------------

 
provide the Company with any notice thereof or otherwise make any delivery to
the Company pursuant to this Agreement or any other Transaction Document,
including, without limitation, Section 3.7 hereof; provided that the Investor
and its pledgee shall be required to comply with the provisions of Section 3.7
hereof in order to effect a sale, transfer or assignment of Securities to such
pledgee.  The Company hereby agrees to execute and deliver such documentation as
a pledgee of the Securities may reasonably request in connection with a pledge
of the Securities to such pledgee by the Investor.
 
Section 4.8 Disclosure of Transaction.  On or before 8:30 a.m., Eastern Standard
Time, on the fourth business day following the date of this Agreement, the
Company shall file a Current Report on Form 8-K describing the terms of the
transactions contemplated by the Transaction Documents in the form required by
the 1934 Act and attaching the material Transaction Documents (including,
without limitation, this Agreement (and all schedules to this Agreement), the
form of the Note, the form of the Warrant, the Amended and Restated Registration
Rights Agreement, the Amended and Restated Voting Agreement and Security
Agreement) (including all attachments, the “8-K Filing”).
 
Section 4.9 Maintenance of Existence.  So long as the Investor beneficially owns
any Securities, the Company will do or cause to be done all things necessary to
obtain, preserve, renew and keep in full force and effect (a) its legal
existence and (b) the rights, licenses, permits, privileges, franchises and
Intellectual Property Rights material to the conduct of its business.
 
Section 4.10 Payment of Obligations.  So long as any Obligations are
outstanding, the Company will, and will cause each of its Subsidiaries to, pay
its material obligations, including tax liabilities, before the same shall
become delinquent or in default, except where (a) the validity or amount thereof
is being contested in good faith by appropriate proceedings, (b) the Company or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP, (c) such contest effectively suspends
collection of the contested obligation and the enforcement of any Lien securing
such obligation and (d) the failure to make payment pending such contest could
not reasonably be expected to result in a Material Adverse Effect.
 
Section 4.11 Maintenance of Properties.  So long as any Obligations are
outstanding, the Company will, and will cause each of its Subsidiaries to, keep
and maintain all of its respective property in good working order and condition,
ordinary wear and tear excepted, except to the extent the failure to so keep and
maintain such property could not, individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect.
 
Section 4.12 Insurance.  So long as any Obligations are outstanding, the Company
will, and will cause each of its Subsidiaries to, maintain, with financially
sound and reputable insurance companies, (a) insurance in such amounts (after
giving effect to any self-insurance reasonable and customary for similarly
situated Persons in engaged in the same or similar businesses as the Company and
its Subsidiaries) and against such risks as is (i) customarily maintained by
companies of established repute engaged in the same or similar businesses
operating in the same or similar locations and (ii) considered adequate by the
Company and (b) all other insurance as may be required by law.  The Company
shall present its insurance policies relating to directors and officers, errors
and omissions and product liability to the Investor. If any of the policies do
not meet with Investor’s approval, the Company shall modify coverage or obtain a
new policy that meets Investor’s requirements.
 
Section 4.13 Investments.  So long as any Obligations are outstanding, neither
Company nor any of its Subsidiaries shall make any Investment except for
Permitted Investments.
 
 
14

--------------------------------------------------------------------------------

 
Section 4.14 Restricted Payments.  So long as any Obligations are outstanding,
the Company will not, and will not permit any of its Subsidiaries to, make any
Restricted Payment.
 
Section 4.15 Additional Issuances of Securities.  So long as the Investor
beneficially owns any Securities, the Company will not issue any other
securities that would cause a breach or default under the Note.  Additionally,
so long as the Investor beneficially owns any Securities, the Company shall not,
without the prior written consent of the Investor, issue or obligate itself to
issue any securities with rights, preferences, privileges, powers, or
restrictions provided for the benefit of the purchaser of such securities,
senior to or more favorable than the rights, preferences, privileges, powers,
and restrictions provided for the benefit of the Investor, of the Note and the
Warrant issued to Investor pursuant to the Transaction Documents.
 
In the event the Company issues to another party any securities following the
Closing with terms more favorable to such party than the terms received by the
Investor (including but not limited to liquidation preference, security,
anti-dilution, voting, warrants or other convertible securities or any other
rights or terms), the Investor shall be entitled to require the Company to take
such other action as would be necessary to give the Holder the benefit of terms
at least as favorable as those received by the other party.
 
Section 4.16 Incurrence of Indebtedness.  So long as any Obligations are
outstanding, the Company shall not, and the Company shall not permit any of its
Subsidiaries to, directly or indirectly, incur or guarantee, assume or suffer to
exist any Indebtedness, other than Permitted Indebtedness.
 
Section 4.17 Existence of Liens.  So long as any Obligations are outstanding,
the Company shall not, and the Company shall not permit any of its Subsidiaries
to, directly or indirectly, allow or suffer to exist any Lien other than
Permitted Liens.
 
Section 4.18 Payments on Other Indebtedness.  So long as any Obligations are
outstanding, the Company shall not, and the Company shall not permit any of its
Subsidiaries to, directly or indirectly, redeem, defease, repurchase, repay or
make any payments in respect of, by the payment of cash or cash equivalents (in
whole or in part, whether by way of open market purchases, tender offers,
private transactions or otherwise), all or any portion of any Permitted
Indebtedness (excluding the Note), whether by way of payment in respect of
principal of (or premium, if any) or interest on, such Indebtedness if at the
time such payment is due or is otherwise made or, after giving effect to such
payment, an event constituting, or that with the passage of time and without
being cured would constitute, an Event of Default (as defined in the Note) has
occurred and is continuing.
 
Section 4.19 Reservation of Shares.  The Company shall take all action necessary
to at all times have authorized, and reserved for the purpose of issuance, after
the Closing Date, the number of shares of Common Stock issuable upon conversion
of the Note and issuable upon exercise of the Warrant.
 
Section 4.20 Conduct of Business.  So long as the Investor beneficially owns any
Securities, the business of the Company and its Subsidiaries shall not be
conducted in violation of any law, ordinance or regulation of any governmental
entity, except where such violations would not result, either individually or in
the aggregate, in a Material Adverse Effect.
 
Section 4.21 Board Matters
 
(a) The Board of the Company shall not exceed seven (7) members without prior
written consent of the Investor and Cathaya.
 
15

--------------------------------------------------------------------------------

 
(b) The Board shall appoint directors designated as follows, and the Company
shall take all necessary action, including, but not limited to nominating such
individuals for election by the stockholders, recommending such individuals to
the stockholders and convening a meeting of stockholders for the election of
such individuals:
 
(1)           For as long as the Investor or Cathaya (including its affiliates
and subsidiaries) holds at least 5% of the outstanding Common Stock of the
Company (together or individually), the Company shall take all action necessary
to ensure that four designees of Cathaya are elected to the Board, including the
Chairman of the Board.  The Investor’s first designee shall initially be
Priscilla Lu, the Chairman of the Board. The positions reserved for Cathaya’s
second, third and fourth designees shall initially be vacant, but Cathaya is
entitled at any time to notify the Company of their intended designees and the
Company will take all efforts to ensure are elected, pursuant to this clause.
 
(2)           Immediately following the closing of the Acquisition Transaction,
the Board of the Company shall appoint Wang Huai Yi (the Chairman of Jonway
Group) to serve as a member of the Board.
 
(c) The Board of the Company shall nominate (i) Alex Wang and, (ii) if Cathaya
should notify the Company of any intended designees three days prior to the
Company’s distribution of its proxy materials, such designees (the “Board
Appointees”) for election to the Board of the Company at the next annual meeting
of shareholders of the Company and shall distribute proxy material to the
shareholders of the Company in which such nominations are included.
 
Section 4.22 Other Corporate Matters
 
(a) The Company will not issue any shares of capital stock or any options,
warrants or other securities exercisable for or convertible into capital stock
of the Company without prior approval of the Board.
 
(b) The Company shall hold annual meetings of its shareholders on an annual
basis.  The Company shall hold the next annual meeting of its shareholders as
soon as possible following the Closing, but in any event, no later than March
15, 2011.  In addition to the election of directors, the Company shall seek
approval for a reverse split of the Company’s common stock within a range that
shall be determined by the Board and approved by the Investor, with the goal of
increasing the trading price of the Company’s Common Stock to $4.00 per share or
higher.
 
Section 4.23 Specific Covenants
 
(a) The Company will use all commercially reasonable efforts to provide all
documentation, signatures and assistance including, but not limited to signing
off on the balance sheet with audited assets of the Company and providing the
audited financial statements of the Company for the last two years, that may be
required by PricewaterhouseCoopers or an audit firm of equal caliber and
standing acceptable to the Investor in the completion of an audit report and
“good standing” certification in relation to the Acquisition Transaction.
 
(b) As soon as practicable following the Closing, the Company shall offer to
holders of certain warrants and/or options the opportunity to exchange or amend
outstanding warrants and options for new warrants and/or options on terms agreed
upon by the Company and the Investor, with the objective of reducing the number
of shares exercisable upon the exercise of warrants and/or options.
 
16

--------------------------------------------------------------------------------

 
(c) The Company shall hire a Chief Financial Officer located in China, whose
responsibilities will include management of the Company’s overall financial
reporting obligations.
 
(d) The Company shall hire a Chief Operations Officer, whose responsibilities
will include implementing financial controls, corporate governance and adherence
to reporting requirements for the Company, including all subsidiaries and
related entities, worldwide.
 
(e) The Company shall appoint Hogan  Lovells US LLP as the Company’s outside
corporate counsel (“Counsel”), and shall consult with Counsel in drafting
securities filings, shall incorporate Counsel’s comments in securities filings,
and shall not submit securities filings without obtaining Counsel’s approval to
the final form of filing.
 
(f) The Board of the Company shall meet no less frequently than quarterly.  The
Company shall hold monthly business updates for the Chairman of the Company and
the Chief Executive Officer of Zhejiang Jonway Automobile Co., Ltd. to review
the financial progress and business developments of both the Company and
Zhejiang Jonway Automobile Co., Ltd.
 
(g) The Company shall establish policies and procedures to maintain and protect
the company’s assets and intellectual property, which policies and procedures
will include a mechanism to ensure compliance.
 
(h) The Company shall adopt company-wide systems to track and administer product
inventory control, procurement, sales, and manage all of the Company’s
resources.
 
(i) The Company shall arrange for a quarterly call to report to stockholders the
results and earnings of the Company, commencing on the first quarter of fiscal
year 2011.
 
(j) The Company shall engage an accounting firm of the type customarily engaged
by companies of established repute engaged in the same or similar businesses
operating in the same or similar locations to audit the Company’s financial
statements and shall obtain stockholder approval of such appointment.
 
(k) Upon completion of the Acquisition Transaction, the Company in cooperation
with Zhejiang Jonway Automobile Co., Ltd. shall develop a plan reasonably
acceptable to the Investor to develop “best in class” internal financial
controls and procedures of the Company and Zhejiang Jonway Automobile Co., Ltd.,
including but not limited to bank account transaction controls and cash transfer
authorization approval process and procedure.  This plan shall be approved by
the Board of the Company as well as the chief financial officers and financial
controllers of the Company and Zhejiang Jonway Automobile Co., Ltd.  no later
than March 1, 2011.
 
(l) Upon completion of the Acquisition Transaction, the Company shall develop a
financial plan reasonably acceptable to the Investor to achieve profitability by
the fourth quarter of 2011.  This plan shall be prepared by the chief executive
officer, the chief operations officer and the chief financial officer of the
Company and Zhejiang Jonway Automobile Co., Ltd. and approved by the chairman of
the Board of the Company no later than February 25, 2011.  The financial results
of the Company for fiscal year 2011 shall achieve at least 80% of the financial
plan.
 
In addition to the remedies provided for under the Transaction Agreements, if
the Company fails to show significant progress towards completing the above
covenants by April 30, 2011, it grants Investor the right, and covenants to
perform all actions, obtain all approvals and execute all documents that may be
required in order for Investor to replace or hire key executives in management
to ensure that the Company complies with the above covenants.
 
17

--------------------------------------------------------------------------------

 
Section 4.24 Financial Statements.
 
The Company shall deliver to the Investor:
 
(a) as soon as practicable, but in any event within 90 days after the end of
each fiscal year of the Company, an income statement for such fiscal year, a
balance sheet of the Company and statement of stockholder’s equity as of the end
of such year, and a statement of cash flows for such year, such year-end
financial reports to be in reasonable detail, prepared in accordance with
generally accepted accounting principles (“GAAP”), and audited and certified by
an independent public accounting firm of nationally recognized standing selected
by the Company;
 
(b) as soon as practicable, but in any event within 30 days after the end of
each of the first three quarters of each fiscal year of the Company, an
unaudited profit or loss statement, a statement of cash flows for such fiscal
quarter and an unaudited balance sheet as of the end of such fiscal quarter;
 
(c) within 10 days of the end of each month, an unaudited income statement and a
statement of cash flows and balance sheet for and as of the end of such month,
in reasonable detail, including a detailed breakdown of operational expenses;
 
(d) as soon as practicable, but in any event 30 days prior to the end of each
fiscal year, a budget and business plan for the next fiscal year, prepared on a
monthly basis, and, as soon as prepared, any other budgets or revised budgets
prepared by the Company;
 
(e) any other financial information reasonably requested by the Investor; and
 
(f) with respect to the financial statements called for in subsections (b) and
(c) of this Section 2.1, an instrument executed by the Chief Financial Officer
or President of the Company and certifying that such financials were prepared in
accordance with GAAP consistently applied with prior practice for earlier
periods (with the exception of footnotes that may be required by GAAP) and
fairly present the financial condition of the Company and its results of
operation for the period specified, subject to year-end audit adjustment,
provided that the foregoing shall not restrict the right of the Company to
change its accounting principles consistent with GAAP, if the Board determines
that it is in the best interest of the Company to do so.
 
Section 4.25 Tax Payments.  All payments of principal, interest and other
amounts by the Company to Investor in respect of the Securities shall be made
without deduction or withholding for or on account of any taxes, fees or other
amounts.  In the event that any taxes, fees or other amounts are required to be
deducted or withheld from any payment to Investor in respect of the
Securities:  (i) the Company shall deduct or withhold the appropriate amount in
respect of taxes, fees or other amounts; (ii) the Company shall pay the full
amount so deducted or withheld to the appropriate tax or governmental authority
not later than the date when due (and shall provide Investor with an official
receipt evidencing such payment); (iii) the Company shall pay to Investor,
together with the applicable payment then due, such additional amounts as may be
necessary so that Investor receives, on an after-tax basis, after the making of
all such deductions and withholdings, the full amount payable under the
Securities as if no such deduction or withholding had been made; and (iv) the
Company shall indemnify and reimburse Investor for any such taxes, fees or other
amounts paid directly by Investor.  Without limiting the foregoing, the Company
shall timely pay all present or future stamp or documentary taxes, if any,
arising from any payment made to Investor in respect of the Securities.
 
Section 4.26 Register of the Note.  The Company shall maintain a register (the
“Register”) of the Note in which shall be noted payments of principal and
interest that are to become due thereon and payments of principal and interest
that are paid thereon; provided that no failure on the part of the Company to
maintain such register or to record any information therein, nor any error in
the information so recorded, shall impair or otherwise affect the rights of
Investor in respect of the Note.
 
18

--------------------------------------------------------------------------------

 
SECTION 5
 
Conditions to Closing of the Investor
 
The Investor's obligations at the Closing are subject to the fulfillment, on or
prior to the Closing Date, of all of the following conditions, any of which may
be waived in whole or in part by the Investor:
 
Section 5.1 Representations and Warranties.  The representations and warranties
made by the Company in Section 2 hereof shall have been true and correct as of
the Closing Date, except to the extent such representations and warranties
address matters as of a particular date or period, in which case such
representations and warranties shall be true and correct as of such date or
period and with the same force and effect as if they had been made as of that
date.
 
Section 5.2 Consents, Permits and Waivers.  Except for any notices required or
permitted to be filed after the Closing Date with certain federal and state
securities commissions, the Company shall have obtained all consents, permits,
waivers, and governmental or regulatory approvals required, necessary or
appropriate for consummation of the transactions contemplated by this Agreement.
 
Section 5.3 Shareholder Approval.  The Company shall have obtained the consent
of the Company’s shareholders required, necessary or appropriate for
consummation of the transactions contemplated by this Agreement.
 
Section 5.4 Legal Requirements.  At the Closing, the sale and issuance by the
Company, and the purchase by the Investor of the Note and Warrant shall be
legally permitted by all laws and regulations to which the Investor or the
Company are subject.
 
Section 5.5 Proceedings and Documents.  All corporate and other proceedings in
connection with the transactions contemplated at the Closing and all documents
and instruments incident to such transactions shall be reasonably satisfactory
in substance and form to the Investor.
 
Section 5.6 Transaction Documents.  The Company shall have duly executed and
delivered to the Investor the following documents:
 
(a) this Agreement;
 
(b) a document representing the Note issued hereunder, in the form attached
hereto as Exhibit A;
 
(c) a document representing the Warrant issued hereunder, in the form attached
hereto as Exhibit B; and
 
(d) that certain Amended and Restated Registration Rights Agreement, in the form
attached hereto as Exhibit C;
 
(e) that certain Amended and Restated Voting Agreement, in the form attached
hereto as Exhibit D;
 
(f) that certain Security Agreement, in the form attached hereto as Exhibit E.
 
 
19

--------------------------------------------------------------------------------

 
Section 5.7 Governmental Approvals.  All Governmental Approvals in connection
with the Acquisition Transaction shall have been received.
 
Section 5.8 Corporate Documents.  The Company shall have delivered to the
Investor each of the following:
 
(a) a certificate of the Secretary of the Company, dated as of the Closing Date,
certifying (i) that the Articles of Incorporation, certified as of a recent date
by the Secretary of State of the State of California and attached thereto, is in
full force and effect and has not been amended, supplemented, revoked or
repealed since the date of such certification; (ii) that attached thereto is a
true and correct copy of the Bylaws of the Company as in effect on the Closing
Date; and (iii) that attached thereto are true and correct copies of resolutions
duly adopted by the Board and continuing in effect, which authorize the
execution, delivery and performance by the Company of the Transaction Documents
and the consummation of the transactions contemplated hereby and thereby; and
 
(b) a Certificate of Good Standing or comparable certificate as to the Company,
certified as of a recent date prior to the Closing Date by the Secretary of
State of California.
 
Section 5.9 Board Matters
 
Prior to the Closing, the Board of the Company shall have adopted resolutions
approving the following actions:
 
(a) The Board of the Company shall have appointed Georges Penalver (or another
designee of Investor) to serve as a member of the Board of the Company.
 
(b) Two members of the Board of the Company, excluding Priscilla Lu, Steven
Schneider and Alex Wang, prior to the Closing shall have resigned from the
Board.
 
(c) The Registration Rights Agreement, dated August 6, 2009, shall have been
amended and restated in substantially the form of Amended and Restated
Registration Rights Agreement attached hereto as Exhibit C.
 
(d) The Voting Agreement, dated August 6, 2009, shall have been amended and
restated in substantially the form of Amended and Restated Voting Agreement
attached hereto as Exhibit D.
 
 
SECTION 6
 
Conditions to Closing of the Company
 
The Company's obligations at the Closing are subject to the fulfillment, on or
prior to the Closing Date, of the following conditions, any of which may be
waived in whole or in part by the Company:
 
Section 6.1 Representations and Warranties.  The representations and warranties
made by the Investor in Section 3 hereof shall be true and correct when made,
and shall be true and correct as of the Closing Date.
 
Section 6.2 Consents, Permits and Waivers.  Except for any notices required or
permitted to be filed after the Closing Date with certain federal and state
securities commissions, the Company shall have obtained all consents, permits,
waivers, and governmental approvals required, necessary or appropriate for
consummation of the transactions contemplated by this Agreement.
 
20

--------------------------------------------------------------------------------

 
Section 6.3 Legal Requirements.  At the Closing, the sale and issuance by the
Company, and the purchase by the Investor, of the Note and Warrant shall be
legally permitted by all laws and regulations to which the Investor or the
Company are subject.
 
Section 6.4 Purchase Price.  The Investor shall have delivered to the Company
the Purchase Price (less any amounts deducted pursuant to Section 4.6 of this
Agreement).
 
Section 6.5 Transaction Documents.  The Investor shall have duly executed and
delivered to the Company the following documents:
 
this Agreement;
(a) that certain Amended and Restated Registration Rights Agreement, in the form
attached hereto as Exhibit C;
 
(b) that certain Amended and Restated Voting Agreement, in the form attached
hereto as Exhibit D; and
 
(c) that certain Security Agreement, in the form attached hereto as Exhibit E.
 
SECTION 7
Definitions
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
 
“Charter Documents” means, with respect to any Person, its charter, certificate
or articles of incorporation, bylaws, articles of organization, limited
liability agreement, operating agreement, members agreement, shareholders
agreement, partnership agreement, certificate of partnership, certificate of
formation, voting trust agreement, or similar agreement or instrument governing
the formation or operation of such Person.
 
“Collateral” has the meaning set forth in the Security Agreement.
 
“Equity Securities” of any means (a) all common stock, preferred stock,
participations, shares, partnership interests or other equity interests in and
of such Person (regardless of how designated and whether or not voting or
non-voting) and (b) all warrants, options and other rights to acquire any of the
foregoing.
 
“GAAP” means generally accepted accounting principles in the United States of
America.
 
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of
 
21

--------------------------------------------------------------------------------

 
credit or letter of guaranty issued to support such Indebtedness or obligation,
provided that the term Guarantee shall not include endorsements for collection
or deposit in the ordinary course of business or customary and reasonable
indemnity obligations (other than any such obligations with respect to
Indebtedness).  The amount of any Guarantee shall be deemed to be the lower of
(i) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee is made and (ii) the maximum
amount for which such guaranteeing Person may be liable pursuant to the terms of
the instrument embodying such Guarantee, or, if such Guarantee is not an
unconditional guarantee of the entire amount of the primary obligation and such
maximum amount is not stated or determinable, the amount of such guaranteeing
Person’s maximum reasonably anticipated liability in respect thereof as
determined by such Person in good faith.
 
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid, (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations of such Person in
respect of the deferred purchase price of property or services (excluding
accounts payable and intercompany charges of expenses (including expenses
related to research and development and information technology) and other
accrued obligations, in each case incurred in the ordinary course of business),
(f) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, (g) all Guarantees by such Person
of Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty and (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances.  The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.  The
amount of Indebtedness of any Person for purposes of clause (f) above shall
(unless such Indebtedness has been assumed by such Person) be deemed to be equal
to the lesser of (i) the aggregate unpaid amount of such Indebtedness and (ii)
the fair market value of the property encumbered thereby as determined by such
Person in good faith.
 
“Insolvent” means (i) the present fair saleable value of the Company's assets is
less than the amount required to pay the Company's total Indebtedness, (ii) the
Company is unable to pay its debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured, (iii) the
Company intends to incur or believes that it will incur debts that would be
beyond its ability to pay as such debts mature or (iv) the Company has
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted.
 
“Investment” of any Person means any loan or advance of funds by such Person to
any other Person (other than advances to employees of such Person for moving and
travel expense, drawing accounts and similar expenditures in the ordinary course
of business), any purchase or other acquisition of any Equity Securities or
Indebtedness of any other Person, any capital contribution by such Person to or
any other investment by such Person in any other Person (including, without
limitation, any Guarantee); provided, however, that Investments shall not
include accounts receivable or other indebtedness owed by customers of such
Person which are current assets and arose from sales or non-exclusive licensing
in the ordinary course of such Person’s business.
 
22

--------------------------------------------------------------------------------

 
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
 
“Material Adverse Effect” means any material adverse effect on the business,
properties, assets, operations, results of operations or condition (financial or
otherwise) of the Company and its Subsidiaries, taken as a whole, or on the
transactions contemplated hereby and by the other Transaction Documents or by
the agreements and instruments to be entered into in connection herewith or
therewith, or on the authority or ability of the Company to perform its
obligations under the Transaction Documents.
 
“Notice of Borrowing” has the meaning set forth in the in the Note.
 
“Obligations” means all loans, advances, debts, liabilities and obligations,
howsoever arising, owed by the Company to the Investor of every kind and
description (whether or not evidenced by any note or instrument and whether or
not for the payment of money), now existing or hereafter arising under the Note
or the Security Agreement, including, all interest, fees, charges, expenses,
attorneys' fees and costs and accountants' fees and costs chargeable to and
payable by the Company thereunder, in each case, whether direct or indirect,
absolute or contingent, due or to become due, and whether or not arising after
the commencement of a proceeding under Title 11 of the United States Code (11
U.S.C. Section 101 et seq.), as amended from time to time (including
post-petition interest) and whether or not allowed or allowable as a claim in
any such proceeding.
 
“Permitted Indebtedness” means (a) Indebtedness of the Company evidenced by the
Note, (b) Indebtedness arising from the endorsement of instruments in the
ordinary course of business, (c) Indebtedness existing on the date hereof and
set forth on Schedule 2.19 and any extension, renewal or refinancing thereof;
provided that any such extension, renewal or refinancing shall not be in a
principal amount that exceeds the principal amount of the Indebtedness being
extended, renewed or refinanced, and (f) other Indebtedness in an aggregate
principal amount at any time outstanding not to exceed One Million Dollars
($1,000,000).
 
“Permitted Investments” means: (a) deposits accounts of the Company with
commercial banks organized under the laws of the United States or a state
thereof to the extent such deposits are fully insured by the Federal Deposit
Insurance Corporation; (b) Investments in marketable obligations issued or fully
guaranteed by the United States and maturing not more than one (1) year from the
date of issuance; (c) Investments in open market commercial paper rated at least
“A-l “ or “P-1” or higher by a national credit rating agency and maturing not
more than 270 days from the creation thereof; (d) Investments pursuant to or
arising under currency agreements or interest rate agreements entered into in
connection with bona fide hedging arrangements; (e) deposit accounts of
Subsidiaries maintained in the ordinary course of business; and (f) other
Investments aggregating not in excess of One Million Dollars ($1,000,000) at any
time.
 
“Permitted Liens” means (a) Liens for taxes not yet delinquent or Liens for
taxes being contested in good faith and by appropriate proceedings for which
adequate reserves have been established; (b) Liens in respect of property or
assets imposed by law which were incurred in the ordinary course of business,
such as carriers’, warehousemen’s, materialmen’s and mechanics’ Liens and other
similar Liens arising in the ordinary course of business which are not
delinquent or remain payable without penalty or which are being contested in
good faith and by appropriate proceedings; (c) Liens incurred or deposits made
in the ordinary course of business in connection with workers’ compensation,
unemployment insurance and other types of social security, and mechanic’s Liens,
carrier’s Liens and
 
 
23

--------------------------------------------------------------------------------

 
other Liens to secure the performance of tenders, statutory obligations,
contract bids, government contracts, performance and return of money bonds and
other similar obligations, incurred in the ordinary course of business, whether
pursuant to statutory requirements, common law or consensual arrangements, and
(d) Liens in favor of Investor.
 
 “Person” means an individual, a partnership, a corporation, a business trust, a
joint stock company, a limited liability company, an unincorporated association
or other entity and any domestic or foreign national, state or local government,
any political subdivision thereof, and any department, agency, authority or
bureau of any of the foregoing.
 
“Restricted Payment” means (a) any dividend or other distribution on account of
any shares of any class of stock of Company now or hereafter outstanding, except
a dividend payable solely in shares of that class of stock to the holders of
that class; (b) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value of any shares of any class of stock of
Company now or hereafter outstanding; or (c) any payment made to retire, or to
obtain the surrender of, any outstanding warrants, options or other rights to
acquire shares of any class of stock of Company now or hereafter outstanding.
 
“Securities Act” shall mean the Securities Act of 1933, as amended.
 
“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP, as well as any other corporation, limited
liability company, partnership, association or other entity (a) of which
securities or other ownership interests representing more than 50% of the equity
or more than 50% of the ordinary voting power or, in the case of a partnership,
more than 50% of the general partnership interests are, as of such date, owned,
controlled or held, or (b) that is, as of such date, otherwise controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.
 
“Transaction Documents” means this Agreement, the Amended and Restated
Registration Rights Agreement, the Amended and Restated Voting Agreement, the
Note, the Security Agreement, the Warrant and each other agreement entered into
by the parties hereto in connection with the transactions contemplated hereby.
 
SECTION 8
 
Miscellaneous
 
Section 8.1 Governing Law; Jurisdiction.  This Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the State of
California without giving effect to the principles of conflicts of laws.  Any
legal action or other legal proceeding relating to this Agreement or the
enforcement of any provision of this Agreement may be brought or otherwise
commenced in any state or federal court located in the State of
California.  Each party hereto agrees to the entry of an order to enforce any
resolution, settlement, order or award made pursuant to this Section 8.1 by the
state and federal courts located in the State of California and in connection
therewith hereby waives, and agrees not to assert by way of motion, as a
defense, or otherwise, any claim that such resolution, settlement, order or
award is inconsistent with or violative of the laws or public policy of the laws
of the State of California or any other jurisdiction.
 
Section 8.2 Entire Agreement; Amendment.  This Agreement and the other
Transaction Documents constitute the full and entire understanding and agreement
between the parties with regard to the subjects hereof and thereof.  Any
previous agreements among the parties relative to the specific subject matter
hereof are superseded by this Agreement.  Neither this Agreement nor any
provision hereof
 
24

--------------------------------------------------------------------------------

 
may be amended, changed, waived, discharged or terminated other than by a
written instrument signed by the party against who enforcement of any such
amendment, change, waiver, discharge or termination is sought.
 
Section 8.3 Notices, etc.  All notices and other communications required or
permitted hereunder shall be effective upon receipt and shall be in writing and
may be delivered in person, by telecopy, electronic mail, express delivery
service or U.S. mail, in which event it may be mailed by first-class, certified
or registered, postage prepaid, addressed, to the party to be notified, at the
respective addresses set forth below, or at such other address which may
hereinafter be designated in writing:
 
If to the Investor, to:
 
China Electric Vehicle Corporation
In care of Priscilla Lu
Cathaya Capital, L.P.
718 Best Court
San Carlos, CA 94070
 
If to the Company, to:
 
ZAP
Attention: Chief Financial Officer
501 4th Street
Santa Rosa, CA 95401
Attention: Chief Executive Officer
Phone: (707) 525-8658
Fax No.: (707) 525-8692
 
with a copy to:
 
Hogan Lovells US LLP
525 University Avenue, 4th Floor
Palo Alto, CA 94301
Attention: Jon Layman, Esq.
Fax No.:  (650) 463-4199
 
Section 8.4 Delays or Omissions.  It is agreed that no delay or omission to
exercise any right, power or remedy accruing to any party upon any breach or
default of any other party under this Agreement shall impair any such right,
power or remedy, nor shall it be construed to be a waiver of any such breach or
default, or any acquiescence therein, or of any similar breach or default
thereafter occurring; nor shall any waiver of any single breach or default be
deemed a waiver of any other breach or default theretofore or thereafter
occurring.  It is further agreed that any waiver, permit, consent or approval of
any kind or character of any breach or default under this Agreement, or any
waiver of any provisions or conditions of this Agreement must be in writing and
shall be effective only to the extent specifically set forth in writing, and
that all remedies, either under this Agreement, by law or otherwise, shall be
cumulative and not alternative.
 
Section 8.5 Public Disclosure.  The parties shall consult with each other, and
to the extent practicable, agree, before issuing any press release or otherwise
making any public statement with respect to the transactions contemplated by the
Transaction Documents.
 
25

--------------------------------------------------------------------------------

 
Section 8.6 Titles; Subtitles.  The titles of the Sections of this Agreement are
for convenience of reference only and in no way define, limit, extend, or
describe the scope of this Agreement or the intent of any of its provisions.
 
Section 8.7 Successors and Assigns.  Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the successors and assigns of the parties hereto.  The Investor shall have
the right to assign any and all of Investor’s rights, duties and obligations
hereunder at any time without the prior written consent of the Company.
 
Section 8.8 No Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.
 
Section 8.9 Survival.  The representations and warranties of the Company and the
Investor contained herein shall not survive the Closing except as specifically
stated in such representations and warranties.
 
Section 8.10 Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.
 
Section 8.11 Severability.  If any provision of this Agreement shall be
judicially determined to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.
 
Section 8.12 SPECIFIC PERFORMANCE.  THE PARTIES HERETO AGREE THAT IRREPARABLE
DAMAGE WOULD OCCUR IN THE EVENT THAT ANY OF THE PROVISIONS OF THIS AGREEMENT
WERE NOT PERFORMED IN ACCORDANCE WITH ITS SPECIFIC INTENT OR WERE OTHERWISE
BREACHED.  IT IS ACCORDINGLY AGREED THAT THE PARTIES SHALL BE ENTITLED TO AN
INJUNCTION OR INJUNCTIONS, WITHOUT BOND, TO PREVENT OR CURE BREACHES OF THE
PROVISIONS OF THIS AGREEMENT AND TO ENFORCE SPECIFICALLY THE TERMS AND
PROVISIONS HEREOF, THIS BEING IN ADDITION TO ANY OTHER REMEDY TO WHICH THEY MAY
BE ENTITLED BY LAW OR EQUITY, AND ANY PARTY SUED FOR BREACH OF THIS AGREEMENT
EXPRESSLY WAIVES ANY DEFENSE THAT A REMEDY IN DAMAGES WOULD BE ADEQUATE.
 
Section 8.13 Consents.  Any permission, consent, or approval of any kind or
character under this Agreement shall be in writing and shall be effective only
to the extent specifically set forth in such writing.
 
Section 8.14 Construction of Agreement.  No provision of this Agreement shall be
construed against either party as the drafter thereof.
 
Section 8.15 Variations of Pronouns.  All pronouns and all variations thereof
shall be deemed to refer to the masculine, feminine, or neuter, singular or
plural, as the context in which they are used may require.
 
[Remainder of page intentionally left blank.  Signature pages to follow]
 
 
26

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.
 
 

 
ZAP
a California corporation
 


 
By:  /s/  Steven Schneider

--------------------------------------------------------------------------------

 
Name: Steven Schneider

--------------------------------------------------------------------------------

 
Title:   Chief Executive Officer

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
Signature Page to Senior Secured Convertible Note and Warrant Purchase Agreement

 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.
 
 


CHINA ELECTRIC VEHICLE CORPORATION,
a British Virgin Island company
 
By: CATHAYA CAPITAL, L.P.
Its Sole Stockholder


By: Cathaya Capital, G.P.
Its General Partner


By: Cathaya Capital Co., Ltd.
Its General Partner




By: /s/ Priscilla Lu                                      
 
Name: Priscilla Lu                                       
 
Title: Director                                              
 
 
 
 
 
 
Signature Page to Senior Secured Convertible Note and Warrant Purchase Agreement


 
 

--------------------------------------------------------------------------------

 
SCHEDULE I
 
SCHEDULE OF INVESTORS
 


 
Name
 
Purchase Price
China Electric Vehicle Corporation, a British Virgin Island company
 
In care of Priscilla Lu
Cathaya Capital, L.P.
718 Best Court
San Carlos, CA 94070
 
 
$19,000,000



 
Signature Page to Senior Secured Convertible Note and Warrant Purchase Agreement

 
 

--------------------------------------------------------------------------------

 
 